              Case 2:17-cv-02134-APG-EJY Document 89 Filed 10/08/20 Page 1 of 2




1    DUSTIN L. CLARK
     Nevada State Bar # 10548
2    Clark Law Counsel PLLC
     11700 W. Charleston Blvd., #170-479
3    Las Vegas, NV 89135
     Phone: 702-540-9070
4    E-mail: dustin@clarklawcounsel.com
     Attorney for Plaintiff Edward B. Douglas
5
                               UNITED STATES DISTRICT COURT
6                                   DISTRICT OF NEVADA

7    EDWARD B. DOUGLAS, an individual                    Case No. 2:17-cv-02134-APG-EJY

8                            Plaintiff,                 STIPULATION AND ORDER TO
                                                             CONTINUE TRIAL
9             v.
                                                                  (Second Request)
10   DREAMDEALERS USA, LLC d/b/a Exotics
     Racing, a Nevada limited liability company,
11   DAVID PERISSET, an individual, and
     ROMAIN THIEVIN, an individual,
12
                             Defendants.
13
              Pursuant to LR IA 6-1 and IA 6-2, and LR 7-1 and 26-3, Defendants
14
     DREAMDEALERS USA, LLC d/b/a EXOTICS RACING, DAVID PERISSET, and ROMAN
15
     THIEVIN, and Plaintiff EDWARD B. DOUGLAS, by and through their respective attorneys of
16
     record, hereby stipulate to continue the trial, which is currently scheduled for the stacked
17
     calendar commencing Monday, November 2, 2020, for at least ninety days and up to 120 days
18
     to a date convenient for the Court. This is the second request for an extension to continue the
19
     trial.
20
     ...
21
     ...
22
     ...
23
     ...
                                                   1
            Case 2:17-cv-02134-APG-EJY Document 89 Filed 10/08/20 Page 2 of 2




 1   ...

 2          The requested extension is sought in good faith and not for purposes of delay. Plaintiff’s

 3   counsel is currently consulting medical professionals for treatment of an illness in November

 4   and December 2020, and possibly into early January 2021. Counsel for Plaintiff is currently

 5   undergoing a dissolution of marriage during these months as well.

 6          For the foregoing reasons, the parties respectfully request a continuance of the trial

 7   setting by at least ninety days and up to as many as 120 days.

 8   Dated: October 8, 2020.                         Dated: October 8, 2020.

 9   Respectfully submitted,                         Respectfully submitted,

10   CLARK LAW COUNSEL PLLC                          LITTLER MENDELSON, P.C.

11    /s/ Dustin L. Clark                             /s/ Wendy M, Krincek
     Dustin L. Clark                                 Patrick H. Hicks
12   Attorney for Plaintiff                          Wendy M. Krincek
                                                     Marcus B. Smith
13                                                   Attorneys for Defendants

14

15
      IT IS SO ORDERED.
16
      The master trial scheduling calendar set for October 13, 2020 is vacated. The calendar call
17
      currently set for October 27, 2020 is vacated and continued to March 16, 2021 at 8:45 a.m.
18
      in LV courtroom 6C. The jury trial currently set for November 2, 2020 is vacated and
19
      continued to March 22, 2021 at 9:00 a.m. in LV courtroom 6C.
20

21    Dated: October 8, 2020.

22

23                                                  UNITED STATES DISTRICT COURT JUDGE

                                                     2
